United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2851
                                   ___________

United States of America,             *
                                      *
            Plaintiff-Appellee,       * Appeal from the United States
                                      * District Court for the Northern
       v.                             * District of Iowa.
                                      *
Hipolito Calderon-Avila, also known   *    [PUBLISHED]
as Rolando Gramajo, also known        *
as Jesse Hernandez,                   *
                                      *
            Defendant-Appellant.      *
                                 ___________

                            Submitted: February 11, 2002
                                Filed: March 6, 2003
                                   ___________

Before WOLLMAN, RICHARD S. ARNOLD, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Defendant Hipolito Calderon-Avila appeals the district court's1 imposition of
a sentence enhancement for obstruction of justice under U.S.S.G. § 3C1.1 and denial



      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
of a sentence reduction for acceptance of responsibility under U.S.S.G. § 3E1.1. We
affirm.

                                          I.

       Defendant was arrested and charged with three counts of possession with intent
to distribute methamphetamine. He alleged he was a juvenile at the time of the
offense and moved to dismiss the indictment. At the motion hearing, he presented the
testimony of his sister who stated Defendant was born on November 5, 1984, making
him seventeen at the time of the offense. The government presented the expert
testimony of a radiologist who opined to a reasonable degree of medical certainty that
Defendant's skeletal x-rays indicated his age to be between twenty-four and twenty-
seven. The government also relied upon stipulated evidence that Defendant had
repeatedly given law enforcement officials August 19, 1975 as his birth date. The
district court rejected the sister's testimony and denied the motion. Defendant then
entered a plea agreement and conditionally pled guilty to one count of possession
with intent to distribute 500 or more grams of a mixture or substance containing
methamphetamine.

      At the sentencing hearing, the district court found that Defendant had suborned
the perjurious testimony of his sister in support of his motion:

      Well, I find that the government's met its burden of proof on the
      obstruction-of-justice issue because I find that the defendant knew his
      actual age and procured testimony that falsely indicated he was under
      the age of 18. And to me that's circumstantial procurement of known
      perjurious testimony that would fall within the guideline 3C1.1, and so
      I think probation properly scored obstruction of justice in this case.

Sentencing Transcript at 20. Accordingly, the district court enhanced Defendant's
sentence for obstruction of justice and denied a reduction for acceptance of

                                          2
responsibility. At sentencing, Defendant did not object to the fact that his
presentence report listed his age at the time of the offense as twenty-six. Before this
court he appeals only his sentence enhancement and denial of reduction for
acceptance of responsibility. He does not appeal the denial of his motion to dismiss
and no longer argues he was a juvenile at the time of the offense.

                                            II.

       We review construction of the Guidelines de novo. United States v. Esparza,
291 F.3d 1052, 1054 (8th Cir. 2002). We review the sentencing court's factual
findings regarding obstruction of justice and acceptance of responsibility for clear
error. Id. United States v. Vaca, 289 F.3d 1046, 1048 (8th Cir. 2002). We extend
great deference to the sentencing court's decision to grant an enhancement for
obstruction of justice or deny a reduction for acceptance of responsibility. United
States v. Perez, 270 F.3d 737, 739 (8th Cir. 2001); United States v. Arellano, 291
F.3d 1032, 1034 (8th Cir. 2002).

       U.S.S.G. § 3C1.1 provides that a court should increase a defendant's offense
level by two levels if "the defendant willfully obstructed or impeded, or attempted to
obstruct or impede, the administration of justice during the . . . prosecution . . . of the
instant offense of conviction." Id. This enhancement applies to the acts of
"committing, suborning, or attempting to suborn perjury." Commentary to U.S.S.G.
§ 3C1.1 at Application Note 4(b). We find no clear error in the district court's factual
determination that Defendant suborned perjury.

       Defendant argues enhancement is improper because, by alleging that he was
a juvenile at the time of the offense, he merely forced the government to prove a
jurisdictional prerequisite to his prosecution, namely, that he was over eighteen.
While it is true an obstruction enhancement cannot apply to a defendant's election to
mount a defense and exercise a constitutional right, Commentary to U.S.S.G. § 3C1.1

                                            3
at Application Note 2, Defendant does not have a constitutional right to commit or
promote perjury. United States v. Dunnigan, 507 U.S. 87, 96 (1993) (holding that
where a defendant committed perjury at trial, application of the obstruction guideline
did not violate the defendant's right to testify because the right to testify "does not
include a right to commit perjury."). Here, contrary to Defendant's assertions, he did
not merely attempt to mount a defense and force the government to establish his age.
Rather, he suborned perjury to obstruct the government in its prosecution efforts.
Accordingly, we affirm the district court's imposition of an enhancement for
obstruction of justice.

       Defendant argues further that because he pled guilty and, after his motion to
dismiss was denied, ceased obstructive conduct, it was error to deny an acceptance
of responsibility reduction. We disagree. Application Note 4 to U.S.S.G. § 3E1.1
states that conduct which supports an obstruction of justice enhancement "ordinarily
indicates that the defendant has not accepted responsibility" as required for a two
level reduction under § 3E1.1 but that "[t]here may be . . . extraordinary cases in
which adjustments under both §§ 3C1.1 and 3E1.1 may apply." In United States v.
Honken, we held "the mere fact of the guilty plea to the underlying offense, followed
by an absence of post-plea obstructive conduct is not by itself sufficient to establish
an extraordinary case as a matter of law. . .". 184 F.3d 961, 972 (8th Cir. 1999)
(applying a multi-factored totality of the circumstances test for identifying
extraordinary cases). Here, as in Honken, Defendant's guilty plea and cessation of
obstructive conduct is insufficient to make this an extraordinary case under
Application Note 4 to U.S.S.G. § 3E1.1. Applying Honken's totality of the
circumstances analysis and finding no other factors that would make this an
extraordinary case, we affirm the district court's denial of a reduction under § 3E1.1.

      The district court's application of an obstruction of justice enhancement and
refusal to apply an acceptance of responsibility reduction are affirmed.



                                          4
A true copy.

      Attest.

               U.S. COURT OF APPEALS FOR THE EIGHTH CIRCUIT




                              5